In an action, inter alia, for specific performance of an option to purchase real property pursuant to a commercial lease, the plaintiffs appeal from a judgment of the Supreme Court, Suffolk *689County (Blydenberg, J.), entered January 31, 2008, which, upon a decision of the same court dated October 17, 2007, made after a nonjury trial, is in favor of the defendant and against them, dismissing the complaint and awarding the defendant the principal sum of $260,689 on its counterclaim.
Ordered that the judgment is affirmed, with costs.
Where, as here, a nonjury trial is involved, this Court’s power to review the evidence is as broad as that of the trial court, bearing in mind that due regard must be given to “ ‘the fact that the trial judge had the advantage of seeing the witnesses’ ” (Northern Westchester Professional Park Assoc, v Town of Bedford, 60 NY2d 492, 499 [1983], quoting York Mtge. Corp. v Clotar Constr. Corp., 254 NY 128, 133-134 [1930]; see Totonelly v Enos, 49 AD3d 710, 711 [2008]). Contrary to the plaintiffs’ contention, the trial court’s determination dismissing the complaint and awarding judgment in favor of the defendant in the principal sum of $260,689 on the counterclaim was warranted by the facts.
The plaintiffs’ remaining contentions are without merit. Rivera, J.E, Eng, Chambers and Hall, JJ., concur.